Order filed January 22, 2015




                                       In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-14-00331-CV
                                   __________

         IN RE TWO THOUSAND NINE HUNDRED AND
       ELEVEN DOLLARS AND TWENTY FIVE CENTS U.S.
           CURRENCY AND JERRY DEWITT SMITH


                          Original Mandamus Proceeding


                                     ORDER
      Relator, Jerry Dewitt Smith, has brought a mandamus action against the
Honorable George D. “Jody” Gilles, Judge of the 142nd District Court of Midland
County, Texas. He alleges that Judge Gilles has not ruled on several motions,
including a motion for summary judgment filed by the State on July 30, 2007, and
set for hearing on January 14, 2011; a motion for return of property filed by
Relator on August 8, 2011; and a motion for summary judgment filed by Relator
on September 10, 2012.
      The real party in interest, the State of Texas, is requested to file a response to
Relator’s petition for writ of mandamus with our court on or before February 6,
2015. In the interim, if this court receives written notice that the motions at issue
have been ruled on by the trial court, we will deny the petition for writ of
mandamus because the relief requested by Relator will have already occurred and
the issue presented in the petition would then be moot.



                                                    PER CURIAM


January 22, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2